     Case 2:19-cv-10757-DPH-EAS ECF No. 1 filed 03/13/19   PageID.1   Page 1 of 7


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TRUSTEES OF THE OPERATING ENGINEERS’
LOCAL 324 PENSION FUND, OPERATING
ENGINEERS’ LOCAL 324 HEALTH
CARE PLAN, OPERATING ENGINEERS’ LOCAL
324 VACATION & HOLIDAY FUND, OPERATING
ENGINEERS’ LOCAL 324 RETIREE BENEFIT FUND,
OPERATING ENGINEERS’ LOCAL 324 APPRENTICESHIP
FUND, and OPERATING ENGINEERS’ LOCAL 324
DEFINED CONTRIBUTION PLAN,
Trust Funds Established and Administered
Pursuant to Federal Law,

             Plaintiffs,                        Case No. 19-cv-
v.                                              Hon.

N.S.S. CONSTRUCTION, INC., a Michigan
corporation, N.S.S. CONSTRUCTION, INC.,
d/b/a RG BILLS CONSTRUCTION, and
NICHOLAS SCHUBECK, III, individually,

             Defendants.

DAVID J. SELWOCKI (P51375)
Sullivan, Ward, Asher & Patton, P.C.
Attorneys for Plaintiffs
25800 Northwestern Hwy., Suite 1000
Southfield MI 48075
(248) 746-0700
(248) 746-2760 fax
dselwocki@swappc.com

                                   COMPLAINT

       NOW COME the above-named Plaintiffs, by and through their attorneys,

SULLIVAN, WARD, ASHER & PATTON, P.C., and for their Complaint against

Defendant, N.S.S. CONSTRUCTION, INC., N.S.S. CONSTRUCTION, INC., d/b/a RG
    Case 2:19-cv-10757-DPH-EAS ECF No. 1 filed 03/13/19        PageID.2    Page 2 of 7


BILLS CONSTRUCTION, and NICHOLAS SCHUBECK, III, individually, state as

follows:

      1.     Plaintiffs are the Trustees of the OPERATING ENGINEERS’ LOCAL 324

PENSION FUND, OPERATING ENGINEERS’ LOCAL 324 HEALTH CARE PLAN,

OPERATING ENGINEERS’ LOCAL 324 VACATION & HOLIDAY FUND,

OPERATING ENGINEERS’ LOCAL 324 RETIREE BENEFIT FUND, OPERATING

ENGINEERS’       LOCAL       324   APPRENTICESHIP          FUND,     and    OPERATING

ENGINEERS’ LOCAL 324 DEFINED CONTRIBUTION PLAN, (hereinafter referred

to as “FUNDS”).      The Funds are Trust Funds established under and administered

pursuant to Section 302 of the Labor Management Relations Act (hereinafter referred to

as “LMRA”), 29 USC §186; and the Employee Retirement Income Security Act of 1974

(hereinafter referred to as “ERISA”), 29 USC §1001 et seq., with administrative offices

in the Township of Bloomfield, Oakland County, Michigan.

      2.     Defendant N.S.S. CONSTRUCTION, INC. and N.S.S. CONSTRUCTION,

INC., d/b/a RG BILLS CONSTRUCTION, is a Michigan corporation with its principal

offices in the State of Michigan (hereinafter “N.S.S.”).

      3.     Defendant NICHOLAS SCHUBECK, III (hereinafter “SCHUBECK”) is

an individual who is the principal owner and officer of N.S.S.             SCHUBECK is

responsible for running the day-to-day operations of N.S.S. and is responsible for all its

decisions pertaining to the payment of contributions to the FUNDS, including decisions

whether to pay contributions.
                                            2
    Case 2:19-cv-10757-DPH-EAS ECF No. 1 filed 03/13/19       PageID.3   Page 3 of 7


      4.     SCHUBECK is an employer or agent of an employer engaged in commerce

and in an industry or activity affecting commerce as defined in §501(1) and (3) of the

LMRA, 29 USC §142(1) and (3), and within the meaning of §301(A) of the LMRA, 29

USC §185(A), or the agents acting in the interest of such an employer as defined in

§501(3) of the LMRA, 29 USC §142(3). SCHUBECK is an employer within the

meaning of §3(5) of ERISA, 29 USC §1002(5), and is thus obligated to make

contributions to a multi-employer Plan within the meaning of 29 USC §1145.

      5.     The Plaintiffs administer the FUNDS pursuant to the terms and provisions

of their respective Agreements and Declarations of Trust. The FUNDS have been

established pursuant to a Collective Bargaining Agreement heretofore entered into

between Local Union No. 324, and 324-A Union of Operating Engineers, AFL-CIO

(hereinafter referred to as “Union”) and certain Employers and Employer Associations,

whose members employ members of the Union, and are required to be maintained and

administered in accordance with the provisions of the LMRA, ERISA and other

applicable state and federal laws.

      6.     At all times relevant hereto, Defendant N.S.S. was signatory to a Collective

Bargaining Agreement with the Union.

      7.     The FUNDS are third-party beneficiaries of the Collective Bargaining

Agreement.

      8.     Pursuant to the terms and provisions of the Collective Bargaining

Agreement between N.S.S. and the Union, N.S.S. agreed to pay, in addition to wages,
                                           3
    Case 2:19-cv-10757-DPH-EAS ECF No. 1 filed 03/13/19        PageID.4      Page 4 of 7


employee fringe benefit contributions to the FUNDS for each employee employed by

N.S.S., and covered by the Agreement.

      9.     That pursuant to the provisions of the CBA and the Plan and Trust

documents of the FUNDS, contributions become vested plan assets on the date on

which they are due.

      10.    That pursuant to the Collective Bargaining Agreements, Defendant N.S.S.

is required to make fringe benefit contribution payments to be remitted with the
                                                th
standard contribution form no later than the 15 day of the month following the month

in which the hours were worked.

      11.    That pursuant to the Collective Bargaining Agreement, when such

submission of payments and contributions are not timely made, the signatory employer

is charged with liquidated damages, costs of collection and attorney fees.

      12.    That, pursuant to the Collective Bargaining Agreement and in accordance

with the Agreement and Declaration of Trust for each of the FUNDS, the Trustees

acting thereunder are authorized and empowered to examine and copy the payroll

records and books of a signatory employer to permit such Trustees to determine whether

such an employer is making full payments as required under the Collective Bargaining

Agreement

      13.    That Plaintiffs are entitled as a matter of law to enforce collection of such

delinquent fringe benefits pursuant to 29 USC §1132(g)(2) and Section 1145.


                                            4
    Case 2:19-cv-10757-DPH-EAS ECF No. 1 filed 03/13/19        PageID.5   Page 5 of 7


          14.   This court has jurisdiction pursuant to Section 301 of the LMRA, 29 USC

§185, this being an action arising out of a Collective Bargaining Agreement between the

labor organization and an employer. Jurisdiction and venue are also proper pursuant to

29 USC §1132(e).

     COUNT I – Breach of Collective Bargaining Agreement and 29 USC §1145

          15.   Plaintiffs hereby incorporate and adopt by reference paragraphs 1 through

14 above as though fully set forth herein.

          16.   That notwithstanding its contractual obligations, N.S.S. has failed and

refused to pay its obligations, therefore violating the Collective Bargaining Agreements

and various provisions of ERISA, including but not limited to 29 USC §1145.

          17.   Plaintiffs are without adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendants are ordered to

specifically perform all obligations on Defendants’ part required to be performed under

the Collective Bargaining Agreement and are restrained from continuing to refuse to

perform as thereunder required.

          WHEREFORE, Plaintiffs request that this Honorable Court grant the following

relief:

          A.    Order an injunction against Defendant restraining it from continuing
                violations of the Collective Bargaining Agreement as set forth above;

          B.    Enter an Order that N.S.S. CONSTRUCTION, INC., open its books and
                records for a complete payroll audit;



                                             5
    Case 2:19-cv-10757-DPH-EAS ECF No. 1 filed 03/13/19        PageID.6    Page 6 of 7


      C.     Enter a Judgment in favor of Plaintiffs against Defendants N.S.S.
             CONSTRUCTION, INC., N.S.S. CONSTRUCTION, INC., d/b/a RG
             BILLS CONSTRUCTION, and NICHOLAS SCHUBECK, III,
             individually, for all unpaid fringe benefit contributions, including those set
             forth in the above ordered audit, together with any liquidated damages
             thereon, accumulated interest, actual attorney fees, court costs, audit and
             other collection costs mandated by 29 USC §1132(g)(2), and such other
             sums as may become due to the FUNDS during the pendency of this
             action;

      D.     Enter an Order that jurisdiction of this matter be retained pending
             compliance with the Court’s Orders; and

      E.     Any such other, further, or different relief as may be just and equitable
             under the circumstances.

                       COUNT II – Breach of Fiduciary Duties
                           of Nicholas Schubeck, III

      18.    Plaintiffs hereby incorporate and adopt by reference paragraphs 1 through

17 above as though fully set forth herein.

      19.    SCHUBECK is a fiduciary with respect to the various fringe benefit plans

within the meaning of ERISA, 29 USC §1002(21)(A) in that he exercised discretionary

authority or control respecting management or disposition of the assets of the plans.

      20.    By engaging in the acts and omissions described, SCHUBECK has

breached his fiduciary duties regarding the FUNDS within the meaning of 29 USC

§1104(a)(1)(A).

      21.    SCHUBECK is personally liable based on breaching his fiduciary duties

pursuant to 29 USC §1109(a).




                                             6
      Case 2:19-cv-10757-DPH-EAS ECF No. 1 filed 03/13/19              PageID.7   Page 7 of 7


         WHEREFORE, Plaintiff FUNDS request that this Honorable Court grant the

following relief:

         A.        Order an injunction against Defendant restraining it from continuing
                   violations of the Collective Bargaining Agreement as set forth above;

         B.        Enter an Order that N.S.S. CONSTRUCTION, INC., open its books and
                   records for a complete payroll audit;

         C.        Enter a Judgment in favor of Plaintiffs against Defendants N.S.S.
                   CONSTRUCTION, INC., N.S.S. CONSTRUCTION, INC., d/b/a RG
                   BILLS CONSTRUCTION, and NICHOLAS SCHUBECK, III,
                   individually, for all unpaid fringe benefit contributions, including those set
                   forth in the above ordered audit, together with any liquidated damages
                   thereon, accumulated interest, actual attorney fees, court costs, audit and
                   other collection costs mandated by 29 USC §1132(g)(2), and such other
                   sums as may become due to the FUNDS during the pendency of this
                   action;

         D.        Enter an Order that jurisdiction of this matter be retained pending
                   compliance with the Court’s Orders; and

         E.        Any such other, further, or different relief as may be just and equitable
                   under the circumstances.


                                             Respectfully submitted,

                                             SULLIVAN, WARD,
                                               ASHER & PATTON, P.C.

                                             s/David J. Selwocki
                                             Attorney for Plaintiffs
                                             25800 Northwestern Hwy., Suite 1000
                                             Southfield, MI 48075
                                             (248) 746-0700
                                             dselwocki@swappc.com
                                             P51375
Dated: March 13, 2019
W2273523.DOC/A56-117351

                                                  7
